DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
(i) In line 10, the term “and” should be replaced with “or” in order to have proper selective format in alternatives.
(ii) In line 11, the term “can be” introduce uncertainty to the claim and should be replace with “are optionally”.
Allowable Subject Matter
The subject matter of the instant claims are deemed to be novel and nonobvious over the cited prior art.  The closest prior art Mignogna et al. (WO 2014/184171) teaches an electron donor of the following structure which appears similar to that of the instant claims:

    PNG
    media_image1.png
    471
    312
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    383
    777
    media_image2.png
    Greyscale

However, Mignogna does not teach or reasonably suggest X in Formula (I) to be “a chlorine substituted phenyl group” as required by X in the electron donor of Formula (I) of the instant claims.  Furthermore, In Table 1, Applicants have shown that the catalyst compositions representative of the instant claims provide improved catalyst activities as compared to the most active catalyst composition (Ex. 10) disclosed in Mignogna’s Table 1, and such a showing of increased activities is critical and unexpected.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1763